DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims should not be referred to in the body of the specification to describe the invention, as occurs at page 1 of the instant specification for example.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 1, from which all other claims depend, the term “a locking device (7) which can be actuated by the linear actuator (6) and interacts with the holder” renders the scope of the claim indefinite I that it is not clear what arrangement or action would be covered by the term “interacts”, rendering the scope of the claim indefinite.
2) In the claims, claim 1, lines 4, 9 and 10 for example, the term “can be” renders the scope of the claims indefinite in that it is not clear if the limitations following this term are actually required by the claims, rendering the scope of the claims indefinite.
3) In claim 2, the term “driving the drive rod into this” renders the scope of the claim indefinite in that it is not clear what component the term “this” is referring to.
4) In claim 3, the term “preferably” renders the scope of the claim indefinite in that it is unclear if the limitations following this term are actually required by the claim.
5) In claim 4, the term “the hydraulic cylinder” lacks antecedent basis, rendering the scope of the claim indefinite. The term “its drive rod” also renders the claim indefinite in that no drive rod for a hydraulic cylinder is previously mentioned.
6) In claim 5, the term “designed to be multifunctional by managing the locking of the linear actuator”  renders the claim indefinite in that no recitation as to how or in what manner the linear actuator is modified to make it multifunctional or how or in what manner the linear actuator is “managed” rendering the scope of the claim indefinite. Claim 5 is further indefinite in that the term “the casting process” lacks antecedent basis.

8) In claim 7, the terms “both pistons” and “the additional piston” render the claim indefinite in that no pistons are previously recited rendering the scope of the claim indefinite. 
9) In claim 8, the term “the front chamber” lacks any antecedent basis, rendering the scope of the claim indefinite.
10) The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit apparatus claims 1 and 5 from which they depend since these claims recite only a manner or method of operation of the claimed apparatus, where any embodiment meeting the requirements of claim 5 could be operated in ..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 9 and 10 are identical.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,371,484 to Keller et al (Keller et al). Keller et al teaches a slide closure including a linear actuator for a vessel (2) in the embodiment of figures 1-3 for example, including a slide housing (see claim 1 for example), a slide unit (11) longitudinally guided therein, with a push rod (14), a holder (18) on the slide housing, a linear actuator (17) removably fixed on the holder, a drive rod (16) connected to the push rod by a coupling (15) which couples in the linear actuator in the manner instantly recited, and further includes a locking device (21) which “can be” (but is not required by the claims) actuated by the linear actuator and which in some manner interacts with the holder, thereby showing all aspects of instant claims 1 and 5. 
With respect to claim 2, the linear actuator (17) of Keller et al includes a hydraulic cylinder with a piston (see col. 3 lines 40-50 for example).
With respect to claim 3, the locking assembly and hydraulic cylinder includes a locking head and structure meeting the instant claim requirements, see col. 3, line 63 to col. 4 line 27 for example.
With respect to claim 4, the slide closure of Keller et al could, if desired be controlled by a programmable control unit, thereby meeting the requirements of the above claim, since the claim does not actually require such a unit, only the ability to include such a component.

With respect to claims 8-10, the apparatus of Keller et al could, if desired be operated in the manner stated in these claims, thereby meeting these claim limitations, since no actual structure of components are recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0282456 A1 (the publication of the instant application) is also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk